Citation Nr: 1141478	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-41 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia, left knee.

3.  Entitlement to an earlier effective date than December 15, 2007, for an increased evaluation from 0 percent to 10 percent for a lumbosacral strain.
  
4.  Entitlement to service connection for loss of testicle.  

  

ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to April 1998.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Board hearing in September 2011.  He withdrew his hearing request and did not request it to be rescheduled.   Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Veteran has other issues in various stages of development including a claim for service connection for PTSD.   These issues are not currently before the Board and are referred back to the RO.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is currently manifested by limitation of motion, with forward flexion of the thoracolumbar spine to 75 degrees; and, a combined range of motion of the thoracolumbar spine of 260 degrees.  There is no additional loss of motion with repetitive movement, and there was a normal MRI of the lumbosacral spine in May 2008.

2.  Additional disability of the spine manifested by impaired endurance, instability, incoordination, weakness, or effects of flare-ups in association with the Veteran's lumbosacral strain is not shown, nor is there additional limitation of function due to pain.

3.  The Veteran's chondromalacia, left knee has not been shown to be manifested by limitation of flexion to 60 degrees; or limitation of extension greater than 5.

4.  Additional disability of the left knee manifested by impaired endurance, instability, incoordination, weakness, or effects of flare-ups in association with the Veteran's lumbosacral strain is not shown, nor is there additional limitation of function due to pain.

5.  An April 2008 rating decision increased the noncompensable rating for a lumbosacral strain to a 10 percent rating, effective from December 15, 2007 which was the date of the increased rating claim. 

6.  The Veteran has not alleged clear and unmistakable error (CUE) in the April 2008 rating decision. 

7.  The first communication or VA treatment record that can be construed as a claim for an increased rating for lumbosacral strain was received December 15, 2007, and there is no evidence of disability meeting the criteria for a higher rating in the one year prior to that date.

8.  The competent evidence shows that the Veteran's right testicle was missing at the time of his October 1992 enlistment examination.  A condition, described as the loss of a testicle did not worsen in service and has not been aggravated by his service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in excess of 10 percent for strain of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2011).

2.  The schedular criteria for the assignment of a rating in excess of 10 percent for chondromalacia, left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).

3.  The criteria for an effective date earlier than December 15, 2007, for the assignment of a 10 percent evaluation for lumbosacral strain are not met.  38 U.S.C.A. §§ 5101, 5107, 5109A, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400, 20.1103 (2011).

4.  The criteria for service connection for loss of a testicle have not been met. 38 U.S.C.A. §§ 1101, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
Before addressing the merits of the issues on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letters to the Veteran dated in October 2007 (increased rating, knees), February 2008 (increased rating, lumbosacral spine), and February 2009 (service connection, loss of testicle).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was not provided to the appellant prior to the RO's initial rating decisions in April 2008 (increased ratings, lumbosacral spine and left knee) and March 2009 (service connection, loss of testicle), in accord with Pelegrini.  Full VCAA notice occurred only subsequent thereto via a May 2009 letter, but any error as to timing was cured by the subsequent issuance of a January 2011 supplemental statements of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).   On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.
The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Efforts have been made by VA to obtain all pertinent reports of VA outpatient treatment and private provider treatment records.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims for an increased schedular rating for a lumbosacral strain, or left knee; or for the service connection claim for a lost testicle, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).
The record indicates that the Veteran has been provided VA examinations in order to evaluate the nature and severity of the lumbosacral strain and chondromalacia, left knee disorders at issue.  The reports from these examinations conducted in October 2007, February 2008, and April 2010 are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues of increased ratings presented and the Veteran has not advanced any allegation as to the conduct of such examination.  The Veteran's VA claims folder was made available to the examiner for review, a complete medical history and review of symptoms were undertaken, and the detailed clinical examination fully outlined the current status of his lumbosacral strain and left knee disorder.  As such, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).
The RO did not afford the Veteran a VA examination for a lost testicle.  In McClendon, the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of any traumatic event or injury to the right testicle in service, nor does the Veteran so allege.  

With respect to the Veteran's earlier effective date claim currently on appeal, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to this claim.  Regarding the lost testicle claim, the Veteran alleges that during a left hernia procedure in service, the surgeon discovered cancer of the right testicle and it was removed. The service records note the left hernia procedure.  They do not note any cancer or surgery to remove the right testicle in service.  In fact the records prior to the left hernia procedure note the missing right testicle prior to service.  The record clearly shows a pre-existing congenitally undescended right testicle which was removed prior to service.  Therefore, as to the issue of service connection for a lost testicle being decided herein, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits. See 38 C.F.R. § 3.159(c).

In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the removal of the right testicle is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

All evidence relevant to the Veteran's claim has been secured.  It is noteworthy that the determination regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board will address the merits of the claims.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.   Criteria and Analysis- Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

I.A.  Lumbosacral Strain

Service connection for a lumbosacral strain was established by RO action in January 2000, at which time a 0 percent rating was assigned therefor under diagnostic code (DC) 5295, effective from July 15, 1999.  By rating decision of April 2008, the previously assigned 0 percent rating for lumbosacral strain was increased to 10 percent.  Pursuant to a regulatory change in the rating criteria for spinal disabilities, the previously designated DC 5295 changed to DC 5237, the newly designated DC for thoracolumbar strain.  The claim for increase which forms the basis of the current appeal was submitted to the RO in December 2007, and which was granted by RO rating action in April 2008.  

The Veteran initially only appealed the effective date of the increased rating to 10 percent for the lumbosacral strain.  This appeal is discussed in the earlier effective date section of this decision.  In a March 2009 correspondence, the Veteran appealed the 10 percent rating assigned by the rating decision of April 2008.  Thus, the issue presented for appellate consideration on the merits is that of the Veteran's entitlement to a schedular rating in excess of 10 percent for a strain of the lumbosacral spine for the period within the one-year period prior to December 2007 to the present.  

Under DC 5237, a spinal disorder of the thoracolumbar spine, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness but no resulting abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent rating is for assignment where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not herein at issue.  

For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine. The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries.  38 C.F.R. § 4.71a, DC 5237.  

Records of VA outpatient treatment compiled in 2007 and 2008 reflect complaints of ongoing back pain and discomfort.  It was noted in an October 2008 VAMC clinical notation that he requested to see a chiropractor for his back pain.  The clinical records primarily contain notations regarding treatment for his bilateral knee conditions.

VA examination in February 2008 showed that forward flexion of the lower spine was to 85 degrees; extension was to 20 degrees; right and left lateral flexion and rotation was each to 25 degrees, and was unchanged with repetitive motion.  The combined range of motion of the thoracolumbar spine was 205 degrees and there was no indication of ankylosis, muscle spasm, guarding, gait abnormality (except for a right knee limp), or vertebral fracture.  The lumbosacral spine had a normal curvature and was nontender on palpation.  There was no evidence of deformities, muscle atrophy or spasms, impaired endurance, fatigue, incoordination, or weakness.  The examiner noted that an MRI of the spine in May 2008 was normal.  The Veteran denied any incapacitating episodes within the past year, incontinence, or any interference with activities of daily living or occupation.  The overall diagnosis was a low back strain with chronic dull aches increased with lifting without radicular symptoms, and negative X-rays.

 At a VA examination in April 2010, the Veteran reported hurting his back in service in 1995.  He did not receive a lot of treatment in service just medication.  He used no braces and was able to continue his work.  After service he continued to have intermittent daily throbbing and achy pain.  He reported numbness anterior to the right thigh.  He used no braces or assistive devices.  He had no incapacitating episodes within the past year, and he was able to work at a desk job.  He took no medication for his back.  He denied any incontinence or interference with activities of daily living or occupation.  He denied any flare-ups, incoordination, excess fatigue, or lack of endurance.  

Examination revealed some straightening of the lumbar lordosis.  There was some mild tenderness to palpation of the paraspinal musculature.  The range of motion was forward flexion of the thoracolumbar spine to 75 degrees, extension was to 25 degrees; right and left lateral flexion and rotation were each to 40 degrees, and with repetitive motion remained unchanged.  The combined range of motion of the thoracolumbar spine was 260 degrees and there was no indication of ankylosis, muscle spasm, guarding, gait abnormality, or vertebral fracture.  There was no change in ROM, coordination, fatigue, or endurance with repetitive motion.  The overall diagnosis was a chronic lumbosacral strain.

After a review of all the evidence, the Board finds that the Veteran's service-connected lumbosacral strain is most appropriately rated under DC 5237 as not more than 10 percent disabling.  Hart, supra.  There is a showing of no more than mild limitation of motion of the thoracolumbar spine, but evidence of ankylosis, reduction in range of motion, or muscle spasm or guarding, such as to warrant the assignment of more than a 10 percent schedular evaluation, is not demonstrated.  No vertebral fracture is indicated; only slight straitening of the lumbar lordosis was shown in the April 2010 VA examination.  Pain in the area of the low back is indicated.  However, pain is not shown to reduce forward flexion of the lumbar spine or to otherwise limit function.  No other effects of pain or functional loss are noted and the VA examiner specifically concluded that evidence of impaired endurance, instability, incoordination, or weakness was absent.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011); 38 C.F.R. § 4.40, 4.45, 4.59 (2011).

To the extent that the Veteran alleges that his low back pain is more disabling than reflected by the currently assigned 10 percent rating, his statements are inconsistent with, and outweighed by, the findings of the VA examiner in April 2010 as to the effects of such pain and as otherwise shown by the record during the one-year period prior to December 2007 to the present.  The Board notes the latest evidence provided by the April 2010 VA examination reveals that the combined ROM of the thoracolumbar spine which was 205 degrees in the February 2008 VA examination is now shown to be 260 degrees.  This improvement reveals that the combined thoracolumbar ROM may no longer be reflected by the current 10 percent evaluation.  

For these reasons, the Board finds that the criteria for the assignment of an increased schedular evaluation for a strain of the lumbosacral spine have not been met.  As a preponderance of the evidence is against the Veteran's claim for an increased schedular rating, the appeal for a higher disability rating for a lumbosacral strain must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

I.B.  Left Knee

Service connection for synovitis, left knee was established by RO action in January 2000.  A 10 percent rating was assigned analogously under DC 5299-5257, effective from July 15, 1999.  By its rating decision of April 2008, the previously assigned 10 percent rating for the aforementioned synovitis, left knee was continued.  The RO revised the previously designated DC 5299-5257 to 5099-5014, analogous to osteomalacia.  The claim for increase which forms the basis of the instant appeal was submitted to the RO in August 2007.  
Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate DCs, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.
DC 5014, osteomalacia will be rated on limitation of motion of affected parts, as arthritis, degenerative. 38 C.F.R. § 4.71a, DC 5014.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.
DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.
Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.
With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When there is flexion between 20 degrees and 45 degrees, a 50 percent rating is for assignment and where there is knee ankylosis that is extremely unfavorable, with flexion at an angle of 45 degrees or more; the maximum rating of 60 percent is assignable.  38 C.F.R. § 4.71a, DC 5256.
DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.
DC 5258 provides for a maximum 20 percent evaluation for cartilage, semi lunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semi lunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259.
Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  38 C.F.R. § 4.71a, DC.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  38 C.F.R. § 4.71a, DC 5262.
Separate ratings may also be assigned for knee disability under DC 5257 and DC 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.
The Veteran filed the current claim for an increased rating in August 2007. 
An October 2007 MRI of the left knee performed by David LaMasters, M.D., noted a vertical tear of the posterior horn of the medial meniscus; small joint effusion; and, multiple small posteromedial popliteal cysts.
Pursuant to the claim, the Veteran underwent an October 2007 VA examination.  The Veteran's claims file was not reviewed.  The Veteran reported daily bilateral knee mechanical pain rated as 7/10.  He reported flare-ups with pain rated as 10/10 in intensity 2 - 3 times a week lasting 5 to 6 hours.  He reported bilateral knee effusion 4-6 times a week.  He denied knee instability.  He used a cane but denied any use of knee braces.  The Veteran reported increased bilateral knee pain associated with prolonged walking, standing, kneeling, squatting, crouching, crawling, and getting up from chairs.  His current weight bearing tolerance was 10 to 15 minutes before he has to sit down due to knee pains.  
Upon physical examination of the left knee, the examiner noted the Veteran walked slowly and deliberately using a cane with a slightly atelic gait favoring the left leg.   The knees appeared normal bilaterally without effusion.  Skin color and temperature were normal.  There was no ligament laxity.  The range of motion using Deluca criteria was extension of 0 degrees and flexion of 130 degrees.  There was no change in ROM with repetition.  The Veteran complained of pain on the extremes of flexion.  There was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of motion.  X-ray examination noted patellofemoral syndrome with lateral retinacular release, bilaterally. The impression was a normal appearance without evidence of arthritis, effusion, or other abnormality.
March 2008 VAMC X-rays revealed normal knees with no evidence of fractures, arthritic changes, or other abnormalities.  
An April 2008 VAMC clinical report notes that the Veteran had bilateral anterior knee pain for approximately 13 years.  He underwent a bilateral patellar release 12 years ago.  He was seen for evaluation of his knee pain.  He complained of some catching and popping of the left knee.  
Upon physical examination of the left knee, the examiner noted 5/5 strength bilaterally in the lower extremities.  There was negative Lachman's, posterior drawer, and pivot shift.  There was no instability to varus valgus stress.  There was positive McMurray sign in the left medial joint line, worse with severe flexion than it was at 30 degrees.  He did not do any stretching or physical therapy.   X-rays revealed normal looking knees.  The impression was left medial meniscus tear and anterior knee pain.
The Veteran underwent a left knee arthroscopy in August 2008.  The medial meniscus was found to be intact at the posterior horn and no medial plica or tunneling of the articular surface.  He was found to have grade II chondromalacia of the left knee.
In an April 2010 VA examination the claims file was reviewed.  The Veteran reported twisting his left knee while running in service and developing pain.  In 1996 he underwent a retinacular release of the left knee.  He reported continued pain and swelling which did not respond to conservative treatment.  In August 2008 he underwent an arthroscopy at the VAMC which found grade II chondromalacia of the left knee.  The Veteran had no locking.  He did have popping.  He used a knee brace when active.  The Veteran reported no flare-ups, incoordination, excess fatigue, or lack of endurance.  An X-ray dated in March 2008 was normal; however he did have chondromalacia on his 2008 arthroscopy.    
Upon physical examination of the left knee, the examiner noted no effusion.  There was mild joint line tenderness.  Flexion was to 120 degrees with 0 degrees of extension with no pain.  There was moderate crepitus and popping.  The cruciate and collateral ligaments were intact.  There were negative Lachman and McMurray signs.  With repetitive motion there was no change in range of motion, coordination, fatigue, endurance, or pain level.  The impression was chondromalacia, left knee.
  
The Board finds that a rating in excess of 10 percent for chondromalacia of the left knee is not warranted.  The Veteran's chondromalacia is rated under DC 5014 which in turn is rated as limitation of motion of the affected part as arthritis, degenerative, DC 5003.  Under this code when the limitation of motion of the specific joint or joints involved was noncompensable, a rating of 10 percent was for application.  In this case left knee flexion was to 120 degrees with 0 degrees of extension in April 2010.  Under the criteria for limitation of flexion and extension the Veteran warrants noncompensable ratings.  To warrant an increased rating for flexions to the next higher 10 percent rating, flexion would have to be limited to 45 degrees, or less.  As noted the Veteran's flexion was to 120 degrees at his April 2010 VA examination.  It was to 130 degrees in his October 2007 VA examination.  Likewise, to warrant an increased rating for extension to the next higher 10 percent rating, extension would have to be limited to 10 degrees, or more.  As noted the Veteran's extension was 0 degrees at his October 2007 and his April 2010 VA examinations.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that in evaluating a service-connected disability, the Board must consider functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See also 38 C.F.R. § 4.59 (regarding arthritis).
In this case, there is no medical evidence to show that pain or flare-ups of pain, supported by objective findings, results in additional limitation of motion of the left knee to a degree that would support a rating in excess of 10 percent, nor does the medical evidence show such additional limitation of motion due to fatigue, weakness, incoordination or any other sign or symptoms attributable to the left knee disability.  The examiner in April 2010 indicated that there was no additional limitation of flexion or extension during periods of flare-ups.  Taking all the evidence into account, the Board finds that a rating in excess of 10 percent for chondromalacia of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261, 5262 (2011).
There are no other rating criteria for the left knee which would warrant a higher rating.  There is no evidence of ankylosis of the knee (DC 5256), no evidence or cartilage damages (DC 5258, 5259) and no impairment of the tibia or fibula (DC 5262).  The Veteran is not entitled to a separate evaluation based on X-ray evidence of arthritis because he is already being compensated for limitation of flexion and extension, and there is no X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 38 C.F.R. § 4.71a, DC 5003 (2011).
As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

I.C.  Extraschedular Ratings
The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral strain and his chondromalacia, left knee.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 
An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 
The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbosacral strain and chondromalacia, left knee are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbosacral strain and chondromalacia, left knee.  This is especially true because the evidence does not demonstrate any current treatment or medication for a back disorder and only mild lumbosacral symptoms.  The left knee chondromalacia symptoms are intermittent dull pain.  There is no X-ray evidence of arthritis and no compensable limitation of flexion or extension.  There is no marked interference with employment and no frequent hospitalization.  
The Veteran reported at his VA examination in April 2010 that he used no back braces or assistive devices.  He took no medication for his back.  He denied any incontinence or interference with activities of daily living or occupation.  He denied any flare-ups, incoordination, excess fatigue, or lack of endurance.  There was no change in range of motion, coordination, fatigue, or endurance with repetitive motion of the back or of the left knee. He had no incapacitating episodes within the past year, and he was able to work at a desk job.  
The evidence also does not show and the Veteran does not contend that he has been hospitalized at any time during the pendency of this appeal for his service-connected back or left knee.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II.  Criteria and Analysis- Service Connection- Lost Testicle

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A Veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).  Service connection may still be granted, however, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)). 

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition. 38 C.F.R. § 3.306. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365. 

The Veteran in a February 2009 statement noted that he underwent repair of a hernia in November 1993.  (The Board notes that the Veteran is service connected for a left herniorhaphy scar.)  He claimed that the surgeon advised him that removal of the right testicle was necessary.  He was told at that time the right testicle was 90 percent cancerous.  He did not actually say that the right testicle was surgically removed at that time.  

A review of the Veteran's service treatment records reveals that at his enlistment examination in October 1992 it was noted that his right testicle was missing.  The examiner noted a history of an undescended right testicle as a child.

The Veteran was examined by VA in October 1999.  It was noted that at the age of four, he had an undescended right testicle surgically removed.  The diagnosis was an undescended testicle removed before he was in the service and he has no trouble, he just has one testicle at the present time and that is on the left.

Initially, the Board finds that that the evidence of record shows that the Veteran had a congenital undescended right testicle removed prior to his entrance into service.  This was recorded on the report of the Veteran's service entrance examination in 1992.  Moreover, the October 1999 VA examiner also noted that the Veteran had an undescended testicle removed before he was in the service.  The enlistment and the post service VA examiners both diagnosed an undescended and surgically removed right testicle prior to service.  An undescended testicle is a congenital disorder and is not a disease or injury within the meaning of applicable legislation.  It is not due to or aggravated by service, and there is no evidence of a pertinent antecedent active disease or injury during service, the Board concludes that the Veteran's undescended and surgically removed testicle was a congenital disorder that pre-existed his service. 

The remaining focus of this matter, therefore, is whether the pre-existing undescended and surgically removed right testicle was aggravated during the Veteran's period of service (i.e. since he does not have the benefit of the presumption of soundness). See 38 U.S.C.A. § 1111; see also VAOPGCPREC 82- 90. 

A review of the record does not show that the condition increased in severity during the Veteran's service.  Based on the Veteran's VA examination, his undescended and surgically removed right testicle condition has remained stable and the Veteran has had no treatment for it.  It is noted that the evidence of record does not show that the Veteran's condition has grown worse in severity since the time of separation.  See Routen, 10 Vet. App. at 189; Verdon, 8 Vet. App. at 538.  In short, the evidence of record is against a finding that the pre-existing undescended and surgically removed right testicle condition increased in severity during service. 

Turning back to the Veteran's specific contention in this matter.  The remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that in some way the right testicle was cancerous and was surgically removed during service.  The Veteran is competent to describe his symptoms during and since service.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He also stated that he trained as a nurse, so he has some medical training, but he did not indicate that he had any specialized knowledge in urology or oncology or the necessary medical training and expertise to ascribe his missing right testicle to a left hernia operation during his military service.  An opinion may be reduced in probative value even where it comes from someone with medical training, if the medical issue requires special knowledge. See Black v. Brown, 10 Vet. App. 279 (1997). See also 38 C.F.R. § 3.159(a)(1) and (2); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's statements are  not credible in light of the prior evidence and medical record.  Here, the weight of the medical evidence is against the claim.  Specifically, this medical evidence is found in the October 1992 enlistment examination and the October 1999 VA examination.     

In sum, the evidence of record clearly shows that the Veteran's right testicle was surgically removed prior to service, and that the preponderance of the evidence is against finding that the condition was aggravated by service.  As noted above, the Veteran' condition has remained stable and he has sought no treatment during or subsequent to service. The Board finds that the preponderance of the evidence is against an award of service connection.  The benefit-of- the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied. 


III.  Criteria and Analysis- Effective Date

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  See 38 U.S.C.A. 110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.157(b)(1), 3.155(a).  

In correspondence dated in December 2007 the Veteran's claim for an increased rating for a lumbosacral strain was received.  By rating action in April 2008, the noncompensable rating was increased to 10 percent effective from December 15, 2007 which was the date of receipt of the increased ratings claim. 

Since the Veteran filed his claim for increase in December 15, 2007, under 38 C.F.R. § 3.400(o)(2), the Board must consider whether there is evidence within the one year period prior to December 15, 2007 to determine if there was a factually ascertainable increase.  

In an August 2008 letter to the VA, the Veteran essentially claimed that the lumbosacral strain disability has been continuous since the initial claim was filed in 1999, and the increased rating grant should be retroactive to that date.  He does not allege that he filed an informal claim at some point prior to December 15, 2007.  The record does not reflect that the Veteran filed any informal or formal claims between the issuance of the January 2000 rating decision and his claim for increase received December 15, 2007.  As noted above, even if he did file an informal claim during this time period, the final January 2000 rating decision precludes him from an effective date to 1999.

Accordingly, the Board concludes that the criteria for an effective date prior to December 15, 2007, for an increased 10 percent rating for lumbosacral strain have not been met.  In reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased schedular evaluation for a lumbosacral strain, currently evaluated as 10 percent disabling, is denied.  

Entitlement to an increased schedular evaluation for chondromalacia, left knee, currently evaluated as 10 percent disabling, is denied.  

Entitlement to service connection for a lost testicle is denied. 

Entitlement to an earlier effective date than December 15, 2007, for an increased evaluation to 10 percent for a lumbosacral strain is denied.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


